Exhibit 10.8

 



PARTIAL WAIVER AGREEMENT

 

THIS PARTIAL WAIVER AGREEMENT (this “Waiver”) is effective as of the 7 day of
February, 2018, by and between Valencia Web Technology S.L., B-97183354, a
Spanish limited liability company or Sociedad de Responsabilidad Limitada having
an address of Calle Benimar 21 bj Derecha, 46980 Paterna, Valencia, Spain (the
“Seller”), and Cannabis Business Solutions Inc, a Nevada corporation having an
address of 3571 E. Sunset Road, Suite 420, Las Vegas, Nevada, 89120 (the
“Buyer”).

 

WHEREAS, the market price of the common stock of the Buyer’s parent company,
Freedom Leaf Inc. (“FRLF”), has significantly increased since April of 2017, and
Seller desires to waive the right to additional shares of FRLF common stock
pursuant to the True-Up provisions in Section 2.1 of the Asset Purchase
Agreement between the parties dated April of 2017 (the “Purchase Agreement”);

 

NOW THEREFORE, for the payment of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller hereby agrees as follows:

 

The Seller expressly waives any right to additional shares of FRLF common stock
pursuant to Section 2.1 of the Purchase Agreement and forever releases and
discharges Buyer and FRLF from all liability relating to any such additional
shares.

 

This Waiver is binding on and shall inure to the benefit of the Seller and its
respective successors and assigns.

 

THE SELLER:

 

 

Valencia Web Technology S.L.

 

 

/s/ Castro Lopez Izquierdo                      

Name: Casto Lopez Izquierdo

Title: Administrator and Shareholder

 

DATE: 7 February 2018                   

 

 



ACKNOWLEDGED BY THE BUYER:

 

Cannabis Business Solutions Inc.

 

 

/s/ Clifford Perry                                   

Name: Clifford Perry

Title: President

 

DATE: 2/7/2018

